Citation Nr: 1718332	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-21 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death, claimed as due to treatment received at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1966 and from July 1967 to February 1969.  The Veteran died in December 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is within the record before the Board, which includes electronic files within Virtual VA and the Veterans Benefits Management System.

At the time of the Veteran's death, he had appeals pending related to a denial of service connection for both posttraumatic stress disorder (PTSD) and peripheral neuropathy.  Following his death, the appellant substituted as the appellant regarding both claims.  In October 2011, the RO issued a rating decision awarding service connection for PTSD, thus that matter is no longer on appeal.  With regard to peripheral neuropathy, the RO issued a statement of the case (SOC) in October 2011.  The appellant has not since submitted any statement suggesting she wishes to perfect the appeal as to peripheral neuropathy, and VA has not further acted on the claim.  Thus, the matter of whether service connection is warranted for peripheral neuropathy for accrued benefits purposes is not within the Board's jurisdiction.

In October 2016, the Board sought an independent medical expert opinion in relation to the claim on appeal.  The opinion was received in December 2016 and a copy was mailed to the appellant.  38 C.F.R. § 20.901(d) (2016) (the Board has the authority to obtain a medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDING OF FACT

The Veteran's death from pancreatic cancer was not proximately caused by VA treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151  for the cause of the Veteran's death, claimed as due to treatment received at a VA facility, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In the February 2012 letter sent prior to the June 2012 rating decision on appeal, the RO advised the appellant of what the evidence must show to establish entitlement to compensation under 38 U.S.C.A. § 1151, and described what evidence that the appellant should provide in support of the claim.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of the claim. The appellant was not advised of the Hupp notice elements, however, the appeal is limited to the aspect of the DIC claim related to the provisions of 38 U.S.C.A. § 1151.  The matter of whether service connection for the cause of the Veteran's death was separately considered and is not on appeal.  The Board finds the appellant is not harmed by the absence of notice of the conditions for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as these matters are not relevant to the 38 U.S.C.A. § 1151 claim.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.

The record also reflects that treatment records adequately identified as relevant to the appeal have been obtained, and are associated with the record.  Also, the May 2012 VA medical opinion and December 2016 independent medical expert opinion were obtained.  Because the collective VA medical opinions address all relevant medical questions, were based on an accurate history, and were supported by sound rationale, the Board finds that they are adequate, and no further medical opinion is needed. 

Moreover, the appellant was afforded her requested hearing in March 2016 and the transcript is of record and the hearing testimony is considered in this decision.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the VLJ who conducts a hearing to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing in this case, the undersigned VLJ identified the issue on appeal and posed several questions in order to elicit testimony regarding the symptoms, diagnosis, and course of treatment for the Veteran's pancreatic cancer and the reasons why the appellant believed that VA fault caused and/or hastened the Veteran's death.  After the hearing testimony, the Board obtained the December 2016 independent medical expert opinion in order to address the evidence needed to establish entitlement to § 1151 compensation benefits that was not of record.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103 (c)(2) were met. 

The appellant has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required. 

Legal Criteria

When a veteran suffers an injury or an aggravation of an injury resulting in death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, DIC shall be awarded in the same manner as if such death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In order to constitute a qualifying death, the proximate cause of the death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death.  Merely showing that a veteran received care or treatment and that the veteran died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  
Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. 
§ 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 

Analysis

The Veteran died in December 2009 due to metastatic pancreatic cancer.  See death certificate.  The appellant claims DIC compensation under 38 U.S.C.A. § 1151 on the basis that, had the Veteran been properly treated at the time of the initial indication of an abnormality in his pancreas, he would have lived longer and had a chance to beat the disease.  See April 2012 and August 2014 statements, as well as March 2016 hearing testimony.  In other words, she believes the lack of proper early treatment hastened the Veteran's death.  See hearing transcript at page 8.

A review of the record reveals that the Veteran reported stomach pain, a lack of appetite and weight loss to a VA physician in October 2008.  The report of a November 2008 CT scan of the abdomen and pelvis included a notation that "Multiple hypovascular hepatic lesions are seen, highly suspicious of for metastatic disease," yet the report also shows "the pancreas is normal. No pancreatic mass or pancreatic ductal dilation is seen."  However, December 2008 CT scan showed "Continued enlargement of multiple hypodense masses in the liver, consistent with metastases."  This report also shows "Ill-defined soft tissue opacity in the region of the splenic hilum and pancreatic tail appears similar to slightly enlarged."  

A December 2008 letter to the Veteran following the CT scans indicated, "Although your x-ray was not reported as normal, it does not require any immediate action.  Plan to discuss this finding with your primary care team at your next visit."  

By April 2009, liver biopsy confirmed metastatic pancreatic adenocarcinoma.  He then began treatment, including chemotherapy and pain management.  He died from metastatic pancreatic cancer in December 2009.  

In May 2012, the RO sought a medical opinion from a VA physician.  This opinion found it less likely as not that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment or similar instances as a result of VA treatment, including unreasonable delay in treatment after the diagnosis of pancreatic cancer.  The physician explained that the November 2008 CT scan showed metastatic cancer in the left lobe of the lung, liver, and right iliac bone, after which the April 2009 CT scan of the thorax showed a mass in the tail of the pancreas.  The physician explained that even had treatment begun in November 2008, the result would have been the same due to the metastatic nature of the cancer that was already present.

The Board then obtained an independent medical opinion from an oncologist outside of VA.  In the December 2016 report, the physician accurately reported the Veteran's history as including the initial evaluation due to weight loss, abdominal pain and loss of appetite in October 2008 and the subsequent November and December 2008 CT scans revealing masses indicative of metastatic disease, to include indication of abnormality in the pancreas.  The physician noted the December 2008 letter to the Veteran "advising him to do nothing" and the six month lapse before a biopsy was ordered, which ultimately confirmed the existence of the fatal disease.  The physician confirmed that pancreatic cancer often presents with unexplained weight loss, poor appetite, depression and abdominal pain.  The Board notes that the Veteran's VA treatment records confirm treatment for depression during the time he initially reported weight loss, abdominal pain and poor appetite.  The physician also noted that the only curative option for pancreatic cancer is surgery and surgery is only available when the tumor is localized to the pancreas and has not spread to involve adjacent organs and has not metastasized to the liver and lungs.  The physician also stated that when pancreatic cancer has metastasized to the liver and lungs, it is uniformly fatal over the next six to twelve months.  The physician confirmed that in the case of the Veteran, the pancreatic cancer had already metastasized at the time of his diagnosis and cure was not an option.  The physician did also note that the standard of care for the veteran should have included immediate biopsy and the institution of appropriate palliative care, including chemotherapy.  In this case, however, the Veteran was not treated until six months after his November 2008 CT scan.

Based upon the foregoing, the physician concluded that there is no doubt VA failed to meet the minimum standards of care, and the letter to the Veteran informing him of his abnormal results, but suggesting no action was required, "was inappropriate and callously ignored his symptoms of 30 lb weight loss and excruciating pain."  However, the physician went on to confirm that it is not likely the Veteran's death could have been avoided by an earlier diagnosis, but that his life could have been prolonged by the earlier institution of chemotherapy.  The physician concluded that it "is not as likely as not that the death could have been avoided, but it more likely than not that the duration and quality of life could have been prolonged by a few months."

After review of the lay and medical evidence of record, the Board finds that the Veteran's death was not proximately caused by VA treatment, to include any delay in diagnosing and treating his metastatic pancreatic cancer.  While the Board recognizes the medical opinion indicating fault on the part of VA in its delay in the palliative care (that is, care focused on providing relief from symptoms) that was afforded to the Veteran, the medical evidence of record establishes that this unfortunate circumstance did not cause the Veteran's death.  Rather, the VA physician and the oncologist both confirmed that the Veteran's cancer was sadly of the sort that proves fatal and the earlier treatment would not have prevented the Veteran's death.  The oncologist confirmed that his life may have been prolonged by a few months, but that because the cancer had already metastasized, death would not have been able to have been prevented had VA responded differently in late 2008.  Both the VA opinion and the non-VA, independent medical opinion were based upon sufficient facts and data regarding the history of symptoms, diagnosis, and treatment for metastatic pancreatic cancer, and were supported by adequate rationale; therefore, they are of significant probative value. There is no competent medical opinion to the contrary of record.

The Board recognizes the appellant's contention that the Veteran's death was caused or hastened by the failure to timely diagnose and treat metastatic pancreatic cancer; however, as a lay person, the appellant does not have the medical training or expertise to diagnose or assess the etiology of cancer.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is not competent to diagnose carcinoma (cancer) or relate it to service).  Cancer is a complex disease process and often involves unseen symptoms that are not observable by the five senses of a lay person; therefore, opinions on the likelihood that VA treatment, or lack thereof, caused or contributed to the Veteran's death involve making findings based on medical knowledge.  In this case, the VA medical opinion and independent medical opinion were both negative on the questions of whether the Veteran's death was caused by VA treatment.  The competent medical opinions outweigh the purported opinion of the appellant, which is not competent and, therefore, lacks probative value. 

Because the competent medical evidence does not find that VA's treatment, or lack thereof, proximately caused the Veteran's death, the threshold element of the claim on appeal has not been met.  Thus, the questions of whether VA met the standard of care, whether the Veteran provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot.  While the Board sincerely regrets the unfortunate nature surrounding VA's care of the Veteran in his terminal illness, and extends its condolences to the appellant for her loss, the evidence simply does not meet the legal criteria required for an award of benefits.  Rather, the preponderance of the evidence is against the appeal, and entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151  for the cause of the Veteran's death, claimed as due to treatment received at a VA facility, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


